Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enami et al. (2013/0202461) in view of JP2002-198127 and further in view of Machida (7,461,873).
Regarding claim 1, Enami et al. shows an electric compressor for a vehicle comprising:
an inverter (30, 31) that converts direct current electric power supplied from an in-vehicle power supply to alternating current electric power;
a motor (19) driven by the alternating current electric power outputted from the inverter (para 27); and
a first connector and a second connector (44, 45) electrically connecting the in-vehicle power supply and the motor with the first connector and the second connector being fitted to each other, wherein the first connector includes:
a tubular receiving portion made of unknown material (45), and a first conductive portion (53) disposed inside the receiving portion, the second connector includes:
a tubular insertion portion made of plastic (44) and insertable into the receiving portion, and
a second conductive portion (51b) disposed inside the insertion portion and connected to the first conductive portion.
Enami et al. does not show a rib is disposed between an inner surface of the receiving portion and an outer surface of the insertion portion, wherein the rib is formed integrally with one of the inner surface and the outer surface, and is in contact with the other of the inner surface and the outer surface.  Enami et al. neither shows the connector made of resin.
JP2002-198127 shows the ribs (14, 15) for the purpose of fitting smoothly.
Machida makes connector of resin (6) for the purpose of increasing stiffness and rigidity.
	Since Enami et al., JP2002-198127 and Machida are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the electric compressor for the vehicle, wherein the electric compressor further includes a first shield that is made of metal and is disposed between the receiving portion and the first conductive portion, a second shield that is made of metal and is disposed between the insertion portion and the second conductive portion, and an inverter case that accommodates the inverter, wherein the inverter case includes a case shield that is made of a metal and formed integrally with the second shield, and a resin case portion that is made of resin and overlaps the case shield, and the insertion portion and the rib are formed integrally with the resin case portion as recited in claim 2.  Claims 3 and 4 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



4/10/2021

/DANG D LE/Primary Examiner, Art Unit 2834